933 N.E.2d 465 (2010)
In the Matter of FEES CHARGED BY the CLERK OF COURTS FOR MISCELLANEOUS SERVICES.
No. 94S00-1008-MS-457.
Supreme Court of Indiana.
August 27, 2010.
PUBLISHED ORDER GOVERNING FEES CHARGED BY CLERK OF COURTS FOR MISCELLANEOUS SERVICES
This order governs the fees charged by the Clerk of the Supreme Court, Court of Appeals, and Tax Court for miscellaneous services provided to the public and the legal profession, including charges for copies and faxes of court records, e-mails and CDs containing digital versions of court records, CDs containing selected portions of the roll of attorneys database, convenience fees for payment by credit card, returned check fees, and charges for replacement attorney cards and certificates of good standing.
Effective immediately, the Clerk of the Supreme Court, Court of Appeals, and Tax Court is authorized to charge the following fees for its miscellaneous services:


$  1.00      Copies, per page (letter or legal size)
$  2.00      Faxes, per page (letter or legal size)
$  3.00      Certificate of Good Standing
$  5.00      Replacement of Attorney Card
$ 20.00      Returned Check Fee
$150.00      CD containing Roll of Attorneys database (except that the CD shall not include
             attorney electronic mail addresses, nor shall it contain attorney home addresses
             unless the home address is the only address listed for the attorney in the Roll of
             Attorneys)
$  5.00      E-mail of documents under twenty pages
$ 10.00      E-mail of documents twenty to fifty pages
               - Documents over fifty pages cannot be sent via e-mail.
$ 20.00      CD containing documents under fifty pages
$ 30.00      CD containing documents fifty to eighty pages
$ 40.00      CD containing documents eighty to 120 pages
$ 50.00      CD containing documents over 120 pages
               - Requests for CDs containing documents over 400 pages or from multiple cases
                 will be subject to additional charges to be determined in the Clerk's discretion

The following credit cards are accepted: MasterCard, American Express, and Discover. A convenience fee of 2.25% will be charged for all payments by credit card
The Clerk is also authorized to receive payment in advance for applicable postage charges when documents are sent via U.S. mail or private carrier.
The Clerk of this Court is directed to post the schedule of fees contained in this Order in a conspicuous place in the Clerk's Office, to forward a copy of this Order to the Lexis/Nexis Company and Thomson Reuters, and to make copies of this order available to the media. The Clerk shall also forward a copy of this order to the Administrator of the Indiana Supreme Court; the Administrator of the Indiana Court of Appeals; the Administrator of the Indiana Tax Court; the Chairperson of the Appellate Practice Section of the Indiana State Bar Association; the Attorney General of Indiana; and the Public Defender of Indiana. The Clerk is also directed to post this Order to the Court's website.
Thomson Reuters shall publish this Order in the advance sheets of this Court.